Read, J.
This case is settled by tho authority of Vanvalkenburg v. State of Ohio, 11 Ohio, 404.
*The crimes defined in sections 22, 29, and 32 of the act for the punishment of crimes, are distinct and different.
Section 22 defines tho crime of “uttering and publishing, as true and genuine,” counterfeit bank notes to defraud innocent persons. Section 29 is for “selling, bartering, and disposing of” such, to guilty and willing receivers. Section 32 is, “for attempting to pass,” with intent to defraud.
Those arc different and distinct crimes, and proof of the one will not support an indictment fo.r either of the others.
The charge of tho court was therefore erroneous, and tho judgment is reversed. Judgment reversed.